


Exhibit 10.1
FIRST AMENDMENT TO THE
CLASS C STOCKHOLDERS AGREEMENT
OF
SITEL WORLDWIDE CORPORATION
This First Amendment to the Class C Stockholder Agreement of SITEL Worldwide
Corporation (this “Amendment”) is made by and among the Corporation and JANA (as
each is defined in the Stockholders Agreement) and is effective as of October 5,
2012.
RECITALS:
WHEREAS, the Corporation and JANA entered into that Class C Stockholders
Agreement, dated as of April 30, 2007, as further amended (the “Stockholders
Agreement”);
WHEREAS, Section 8.9(b) of the Stockholders Agreement grants the Corporation and
JANA the right to amend such agreement;
WHEREAS, the Corporation and JANA desire to amend certain provisions of the
Stockholders Agreement as set forth below;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:
ARTICLE I
AMENDMENT OF STOCKHOLDERS AGREEMENT
Section 1.1    Amendment to Section 8.9(b) - Amendment and Waiver. Section
8.9(b)(g) of the Stockholders Agreement is amended and restated in its entirety
to the language below:
“Amendment and Waiver. Any provision of this Stockholders Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Corporation, and such amendment or waiver shall be binding on all
of the Stockholders and the Corporation.”
ARTICLE II
MISCELLANEOUS
Section 2.1    Defined Terms. All capitalized terms used and not defined herein
shall have the meanings ascribed to such terms in the Stockholders Agreement.
Section 2.2    Effect of Amendment. Except as specifically provided herein, the
Stockholders Agreement is in all respects ratified and confirmed. All of the
terms, conditions and




--------------------------------------------------------------------------------




provisions of the Stockholders Agreement as hereby amended shall be and remain
in full force and effect.
Section 2.3    Entire Agreement. This Amendment, together with the unaltered
portions of the Stockholders Agreement, embodies the entire agreement and
understanding of the parties hereto and supersedes all prior agreements and
understandings relating to the subject matter hereof.
Section 2.4    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflicts of laws rules thereof.
Section 2.5    Duplicate Originals. This Amendment may be executed in as many
counterparts as may be necessary or convenient, and each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.


SITEL WORLDWIDE CORPORATION
By:

Name:
Title:

JANA PIRANHA MASTER FUND, LTD.
By: JANA Partners LLC
its Investment Manager
By:

Name:
Title:






3